DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group I (claims 1-9) in the reply filed on 06/29/2022. 

On further review, it is noted that this application contains claims directed to the following patentably distinct species:

Species l: the embodiments shown in Fig. 1 and 2 which are directed to a resin-wafer electrodeionization (RW-EDI) apparatus, which does not have any bipolar ion exchange membrane.

Species II: the embodiment shown in Fig. 3 which is directed to a resin-wafer electrodeionization (RW-EDI) apparatus comprising a first bipolar ion exchange membrane separating the cathode from the resin wafer exchange unit adjacent to the cathode, and a second bipolar ion exchange membrane separating the anode from the resin wafer exchange unit adjacent to the anode. 

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

During a telephone conversation with Mr. Robert Ross on 08/02/2022 a provisional election was made without traverse to prosecute the invention of species II.  Affirmation of this election must be made by applicant in replying to this Office action.  

Claim Objections 

Claim 1 is objected to because of the following informalities: Appropriate correction is required.

In line 7, “there between” should be amended to – the

A claim has to be written as a single sentence. The following suggestions for grammatically rewriting the claim as a single sentence are not complete. The applicants should correct similar errors themselves.

In lines 10-11, “each resin wafer comprises a fused porous mixture of a cation exchange resin (CER) and an anion exchange resin (AER)” should be amended to -- each resin wafer comprising a fused porous mixture of a cation exchange resin (CER) and an anion exchange resin (AER) --. 

In lines 12-13, “each resin wafer exchange unit in the stack is oriented with the cation exchange membrane facing the cathode and the anion exchange membrane facing the anode” should be amended to -- each resin wafer exchange unit in the stack oriented such that the cation exchange membrane faces the cathode and the anion exchange membrane faces the anode --. 

In lines 14-18, “each resin wafer exchange unit in the stack is spaced from an adjacent resin wafer exchange unit to thereby define an ion concentrate chamber between the anion exchange membrane of one resin wafer exchange unit and the cation exchange membrane of the 20adjacent resin wafer exchange unit; and the ion concentrate chambers are in fluid flow connection each other” should be amended to -- each resin wafer exchange unit in the stack spaced from an adjacent resin wafer exchange unit to thereby define an ion concentrate chamber between the anion exchange membrane of one resin wafer exchange unit and the cation exchange membrane of the 20adjacent resin wafer exchange unit; and the ion concentrate chambers being in fluid flow connection with each other --. 

In lines 19-21, “ the cathode is separated from the resin wafer exchange unit adjacent to the cathode by a first bipolar ion exchange membrane” should be amended to --  the cathode separated from the resin wafer exchange unit adjacent to the cathode by a first bipolar ion exchange membrane --. 

Allowable Subject Matter 

Claims 1-9 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Reasons for Allowable Subject Matter 

US pre-grant patent publication no. US 2020/0297156  (hereinafter called Bissen) teaches that water softening systems are used for reducing water hardness by removing calcium and magnesium ions and substituting them by sodium ions. Sodium is a cation that does not have a too positive influence on the taste of coffee, whereas calcium and magnesium ions influence the taste positively (see paragraph 0006). Thus there was recognition in the art that water having low sodium ions, but moderate amounts of calcium and magnesium ions would be most suitable for a superior taste of coffee.

US pre-grant patent publication no. US 2020/0198995 (hereinafter called Ganzi) teaches that an electrodialysis apparatus comprising monovalent selective cation exchange membranes is suitable for removing sodium ions, but retaining calcium and magnesium ions (see Fig. 3 and paragraphs 0133 and 0144). However, there is no teaching, suggestion, or motivation for using an electrodeionization apparatus comprising resin wafer exchange units in which bipolar membranes are placed between the cathode and an adjacent resin wafer exchange unit and between the anode and an adjacent resin wafer exchange unit. 

US pre-grant patent publication no. US 2013/0233715 (hereinafter called Lin) teaches an electrodeionization apparatus many, though not all, features of the apparatus recited in claim 1. Lin teaches a resin-wafer electrodeionization (RW-EDI) apparatus, the apparatus comprising: a cathode; an anode; a plurality of porous solid resin wafer exchange units arranged in a stack between the cathode and the anode, each unit comprising a cation exchange 10membrane, an anion exchange membrane, and an ion exchange resin wafer there between, in contact with, and in fluid flow connection with the cation exchange membrane and the anion exchange membrane;  15each resin wafer exchange unit in the stack is oriented with the cation exchange membrane facing the cathode and the anion exchange membrane facing the anode; each resin wafer exchange unit in the stack is spaced from an adjacent resin wafer exchange unit to thereby define an ion concentrate chamber between the anion exchange membrane of one resin wafer exchange unit and the cation exchange membrane of the 20adjacent resin wafer exchange unit; the cathode is separated from the resin wafer exchange unit adjacent to the cathode by a first bipolar ion exchange membrane, and the anode is separated from the resin wafer exchange unit adjacent to the anode by a second bipolar ion exchange membrane;  25an air distributor adapted and arranged to aerate the water flowing inside the resin wafers (see Fig. 1 and paragraphs 0036 and 0037). 

However, Lin does not teach that each resin wafer exchange unit comprises a monovalent-selective cation exchange 10membrane; and that each resin wafer comprises a fused porous mixture of a cation exchange resin and an anion exchange resin. Lin is directed to removal of carbon dioxide from a gas stream such as a flue gas (see paragraph 0003). Therefore, there is no teaching, suggestion, or motivation to modify the apparatus of Lin so as to use a monovalent-selective cation exchange 10membrane; and so as to have each resin wafer comprise a fused porous mixture of a cation exchange resin  and an anion exchange resin.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795